519 S.E.2d 68 (1999)
STATE of North Carolina
v.
Tanya Watts GENTRY.
No. COA98-1225.
Court of Appeals of North Carolina.
September 21, 1999.
*69 Attorney General Michael F. Easley, by Special Deputy Attorney General Isaac T. Avery, III, for the State.
Jeffrey J. Berg for, Lexington, defendant-appellant.
HORTON, Judge.
Defendant argues on appeal that the trial court erred at her sentencing hearing in assigning points to defendant's three prior DWI convictions, because those same three DWI convictions were the basis for her habitual DWI charge. We hold that the action of the trial court was error, and remand this case for a new resentencing hearing.
Before imposing a sentence under the Structured Sentencing Act, the trial court must determine the prior record level, if any, of a defendant pursuant to N.C. Gen.Stat. § 15A-1340.14 (1997). The statute provides, in pertinent part:
(a) Generally.The prior record level of a felony offender is determined by calculating the sum of the points assigned to each of the offender's prior convictions that the court finds to have been proved in accordance with this section.
(b) Points.Points are assigned as follows:
....
(5) For each prior Class A1 or Class 1 misdemeanor conviction or prior impaired driving conviction under G.S. 20-138.1, 1 point....
(6) If all the elements of the present offense are included in any prior offense for which the offender was convicted, whether or not the prior offense or offenses were used in determining prior record level, 1 point.
(7) If the offense was committed while the offender was on supervised or unsupervised probation, parole, or post-release supervision, or while the offender was serving a sentence of imprisonment, or while the offender was on escape from a correctional institution while serving a sentence of imprisonment, 1 point.
....
(c) Prior Record Levels for Felony Sentencing.The prior record levels for felony sentencing are:
(1) Level I0 points.
(2) Level IIAt least 1, but not more than 4 points.
(3) Level IIIAt least 5, but not more than 8 points.
(4) Level IVAt least 9, but not more than 14 points.
(5) Level VAt least 15, but not more than 18 points.
(6) Level VIAt least 19 points.
Id. "Once the total number of points is calculated pursuant to G.S. 15A-1340.14(b), the prior record level is determined by comparing the point total calculated to the range of point totals corresponding to each prior record level as listed in G.S. 15A-1340.14(c)." State v. Bethea, 122 N.C.App. 623, 626, 471 S.E.2d 430, 432 (1996).
Here, defendant's criminal record consisted of seven prior misdemeanor convictions, three of which were DWIs, and one prior felony conviction. In the record, there is a standard worksheet the trial court used to calculate defendant's points accumulated from the prior convictions. In compliance *70 with N.C. Gen.Stat. § 15A-1340.14(c), the total number of points is then matched with the appropriate record level to determine the appropriate sentence. In calculating defendant's total number of points, the trial court arrived at a figure of ten points, seven of which were from her prior misdemeanor convictions. Of those seven convictions, three were from the prior DWI convictions. The ten points place defendant at a prior record level IV, which carries a presumptive sentence of 20-25 months. By contrast, the next lower level (III) carries a presumptive sentence of 17-21 months.
Defendant argues that the State used her three prior DWI convictions to prove an element of the offense of habitual driving while impaired, a felony which carries a higher punishment than the maximum of 150 days for misdemeanor DWI. Defendant contends that "it is contrary to the laws of this state" to use again the DWI convictions to add points to her prior record level and thereby increase her sentence.
The habitual impaired driving statute, N.C. Gen.Stat. § 20-138.5, is silent on the issue of whether prior DWI convictions which were used to establish this felony charge may again be considered and assigned points at sentencing. To resolve this issue, we must therefore look to the intent of the legislature.
The cardinal rule of statutory construction is that "the intent of the legislature controls the interpretation of a statute." In determining legislative intent, we "should consider the language of the statute, the spirit of the act, and what the act seeks to accomplish." We must insure that "the purpose of the legislature in enacting [the statute], sometimes referred to as legislative intent, is accomplished."
Bethea, 122 N.C.App. at 627, 471 S.E.2d at 432 (citations omitted).
We find some guidance in that portion of the Structured Sentencing Act which provides for the sentencing of persons found to be habitual felons. Under our statutory scheme, "[a]ny person who has been convicted of or pled guilty to three felony offenses... is declared to be an habitual felon." N.C. Gen.Stat. § 14-7.1 (1993). "Being an habitual felon is not a crime but is a status the attaining of which subjects a person thereafter convicted of a crime to an increased punishment for that crime. The status itself, standing alone, will not support a criminal sentence." State v. Allen, 292 N.C. 431, 435, 233 S.E.2d 585, 588 (1977). The obvious legislative purpose of the habitual felon statute is to increase sharply the punishment for those persons who continue to commit serious offenses in violation of our criminal laws. N.C. Gen.Stat. § 14-7.6, which governs the sentencing of persons found to be habitual felons, provides that "[i]n determining the prior record level, convictions used to establish a person's status as an habitual felon shall not be used." N.C. Gen.Stat. § 14-7.6 (Cum.Supp.1998) (emphasis added).
In construing the habitual felon statute, this Court has previously held the following:
The chief limitation on the use of G.S. 15A-1340.14 is found in G.S. 14-7.6, which states that "[i]n determining the prior record level, convictions used to establish a person's status as an habitual felon shall not be used." G.S. 14-7.6 (1994). This provision recognizes that there are two independent avenues by which a defendant's sentence may be increased based on the existence of prior convictions. A defendant's prior convictions will either serve to establish a defendant's status as an habitual felon pursuant to G.S. 14-7.1 or to increase a defendant's prior record level pursuant to G.S. 15A-1340.14(b)(1)(5). G.S. 14-7.6 establishes clearly, however, that the existence of prior convictions may not be used to increase a defendant's sentence pursuant to both provisions at the same time.

Bethea, 122 N.C.App. at 626, 471 S.E.2d at 432 (emphasis added). Obviously, our legislature recognized the basic unfairness and constitutional restrictions on using the same convictions both to elevate a defendant's sentencing status to that of an habitual felon, and then to increase his sentencing level. We believe it is reasonable to conclude that that same legislature did not intend that the convictions which elevate a misdemeanor *71 driving while impaired conviction to the status of the felony of habitual driving while impaired, would then again be used to increase the sentencing level of the defendant.
The State argues that being an habitual felon is a status, while felony driving while impaired is a substantive offense. We do not find that the distinction requires a different result. In both instances, a defendant commits a violation of our criminal laws, has committed three offenses of the same class within the past seven years, and has his punishment sharply increased as a result of the consideration of those prior offenses. We find the distinction urged by the State to be one without a difference. Further, whatever doubt there may be must be resolved in favor of the defendant. It is basic learning that criminal laws must be strictly construed and any ambiguities resolved in favor of the defendant. See State v. Pinyatello, 272 N.C. 312, 314, 158 S.E.2d 596, 597 (1968) (penal statutes are construed strictly against the State and liberally in favor of the private citizen with all conflicts and inconsistencies resolved in his favor); and State v. Scoggin, 236 N.C. 1, 10, 72 S.E.2d 97, 103 (1952).
We reverse and remand the case to the trial court for resentencing at record level III.
Reversed and remanded for resentencing.
Judges GREENE and TIMMONS-GOODSON concur.